196 F.2d 44
90 U.S.App.D.C. 422
Alfred D. McCLELLAN, Executor of Estate of Anne G.McClellan, Deceased, Appellantv.Virginia M. NEWBY, appellee.
No. 11222.
United States Court of Appeals District of Columbia Circuit.
Argued Feb. 28, 1952.Decided April 17, 1952.

Earl H. Davis, Washington, D.C., with whom Joseph D. Malloy, Washington, D.C., was on the brief, for appellant.
Irving G. McCann, Washington, D.C., with whom Benjamin H. Dorsey and Smith W. Brookhart, Washington, D.C., were on the brief, for appellee.
Before EDGERTON, WILBUR K. MILLER and WASHINGTON, Circuit judges.
PER CURIAM.


1
This appeal is from a judgment entered on a jury's verdict setting aside a will.  Appellant contends, among other things, that the court should have directed a verdict sustaining the will.  We think the evidence supports the jury's verdict.  We have considered appellant's other contentions and find no prejudicial error.


2
Affirmed.